DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 06/30/2022 has been entered.  Claims 2, 3, 6, 9, 10, and 11 were withdrawn from consideration.  Claim 12 was previously cancelled.  Claims 1, 4, 5, 7, and 8 remain pending in the application.   
The Applicant’s amendment has overcome the drawing objections and they are withdrawn.  The Applicant’s amendments have overcome some of the claim objections on record.  The claim objections not overcome are repeated below.  The Applicant’s amendments have overcome each and every 35 U.S.C. 112(b) rejection on record and they have been withdrawn.  
The Applicant is reminded that in a complete and proper filing, each and every change to the specification and claims must be either underlined (if new language is added) or 

Response to Arguments
The Applicant’s argument, filed 06/30/2022, has been fully considered but is not persuasive.
Regarding the argument “this invention allows multiple people to enter, exit, and move freely within the protected space… it can work when we don’t even know which people are sick… add the phrase “between patrons moving freely within a space” to claim 1… this should put it outside the scope of Truhan ‘162”, as recited on page 2 of the Remarks, the Examiner respectively disagrees.   
The patrons of Truhan 162’s invention are able to move freely within the space.  The patron (ie.e the patient) on the bed is able to move about freely on the bed, enter the space, or exit the space.  Further, other patrons (i.e. visitors, nurses, doctors, etc) are able to move freely within the space, enter the space, exit the space, sit on the bed, etc.  
The Examiner further notes that arguments drawn to the differences in the Applicant’s invention and the prior art, it is the language of the claims that must distinguish between the Applicant’s invention and the prior art.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Accordingly, the rejections of the claims are upheld. 

Information Disclosure Statement (repeated from Office Action mailed 03/28/2022)
The listing of references in the specification (see References listed on Page 7 of the Specification) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections 
Claims 1, 4, 5, 7, and 8 are objected to because of the following informalities:
(New) Claim 1 recites “a pool of clean air created above its patrons, and” in line 2, which should recite “a pool of clean air created above the patrons, and” for proper antecedent basis. 
(New) Claim 1 recites “the clean air is drawn from the pool in a near laminar manner thru space occupied by the” in line 4, which should recite “the clean air is drawn from the pool in a near laminar manner thru the space occupied by the” for proper antecedent basis. 
(Repeated from Office Action mailed 03/28/2022) Claim 4 recites “space and creates the laminar flow in the patron occupied space, and” in line 5, which should recite “space and creates a laminar flow in the patron occupied space, and”.
(Repeated from Office Action mailed 03/28/2022) Claim 4 recites “exhaust ports located below the area where the heads of patrons are expected to” in line 6, which should recite “the exhaust ports located below the area where the heads of the patrons are expected to be” for proper antecedent basis from Claim 1. 
(Repeated from Office Action mailed 03/28/2022) Claim 5, line 3, recites “has a diffuser that blocks turbulence within the pool from reaching into the patron space” which should recite “has a diffuser that blocks turbulence within the pool from reaching into the patron occupied space” for proper antecedent basis. 
(Repeated from Office Action mailed 03/28/2022) Claim 7, lines 2-3, recite “the exhaust port, filters, sterilizing system, fans, and a duct rising up to deliver clean air to the pool are combined into a floor standing unit”, which should recite “the exhaust ports, one or more filters, one or more sterilization systems, one or more fans, and a duct rising up to deliver the clean air to the pool are combined into a floor standing unit” for proper antecedent basis.  
(Repeated from Office Action mailed 03/28/2022) Claim 8, lines 2-3, recite “the exhaust port, cleaning system, fans, and a duct bringing up air from exhaust port level to the clean pool are combined into a ceiling hung device”, which should recite “the exhaust ports, the one or more cleaning system, one or more fans, and a duct bringing up the contaminated air from the exhaust ports to the .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truhan (U.S. Patent No. 3,511,162), hereinafter Truhan ‘162.
Regarding Claim 1, Truhan ‘162 shows (Figures 1, 2, and 3):
A method (method of isolating a patient zone, title) whereby a business (hospital, see Col. 1, lines 37-50) can significantly reduce airborne spread (“reduce bacterial contamination in the immediate environment by capturing and filtering air within the room where the unit is in operation”, Col. 2, lines 11-15; “curtains of high velocity air across the openings to effectively seal the openings against airborne contaminants and completely enclose the patient zone… control the flow patterns of the air from the perforated plenum so that the zone is at all times maintained at an extremely low contamination level”, Col. 2, lines 40-50) between patrons (infected patients on bed 12) moving freely within (the patients are able to move freely and unconstrained within the space, on the bed, enter and exit the space) a space (10), comprising:
a pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) of clean air (fully conditioned and purified gas flowing from 11 out of 51, as illustrated in Figure 2) is created above (plenum 16 is above the patrons located within patient zone 10, as illustrated in Figures 1, 2, and 3) its patrons (infected patients on bed 12);
the clean air (fully conditioned and purified gas flowing from 11 out of 51, as illustrated in Figure 2) is drawn from (due to the pressure gradient created by fan 69) the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) in a near laminar manner (“the function of perforated plates 24, 25, 40 and 41 is to establish an even flow of air under static pressure from the upper plenum chamber into the patient zone 10 so that undesirable turbulence may be avoided”, Col. 3, lines 64-67) thru space (10) occupied by the patrons (patients being treated on bed 12); 
contaminated air (the mixed air within patient zone 10 that includes the air exhaled by the patients) is removed (via 17, as illustrated in Figures 1, 2, and 3) from the patron occupied space (10) via exhaust ports (perforations within 17, as illustrated in Figures 1 and 3) located below (as illustrated in Figures 1, 2, and 3, 17 is located on the floor below the bed 12 where a patients head is expected to be) an area (the area of 12) where heads (the heads of the patients being treated) of the patrons (patient being treated on bed 12) are expected to be (as illustrated in Figure 1, the head of the patient is expected to be in bed 12); and
air flow (the flow of air illustrated in Figure 3) around each patron (each patron on each bed 12) of the patrons (patients being treated on bed 12) in the patron occupied space (10) is sufficient to prevent (via 110, 111; “this insures that the major portion of the curtain air and essentially all of the internal air will be retained within the system and exhausted from the patient zone by duct 17”, Col. 7, lines 23-26; :”the entire body of air within the patient zone is continuously moving and sweeping the zone free of contamination”. Col. 7, lines 49-51) exhalations from one patron (the infected air exhaled from one patron in bed 12) reaching another (via the air flow pattern created in zone 10, as illustrated in Figure 3) patron’s mouth (the mouth of a second patron in a second zone 10 containing second bed 12) or vice versa.

Regarding Claim 5, Truhan ‘162 shows (Figures 1, 2, and 3):
A recirculating system (apparatus for isolating a patient zone, title) implementing the method of Claim 1 (please see the 35 U.S.C. 102(a)(1) rejection of Claim 1 as being anticipated by Truhan ‘162 above), comprising:
the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) is created from (as illustrated by the air flow arrows in Figures 1, 2, and 3) air (air from 10 drawn into 11, as illustrated by air flow arrows in Figures 1, 2, and 3) that has been cleaned (in unit 11, the air is passed through and cleaned by HEPA filter 100, pre-filters that remove large particles, charcoal filters that remove fumes and odors from the air, and ultraviolet lamps 101, see Col. 5, lines 3-41), and
a diffuser (24 and 25) that blocks turbulence (“the function of perforated plates 24, 25, 40 and 41 is to establish an even flow of air under static pressure from the upper plenum chamber into the patient zone 10 so that undesirable turbulence may be avoided”, Col. 3, lines 64-67) within the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) from reaching the patron occupied space (10), and
the exhaust ports (perforations within 17, as illustrated in Figures 1 and 3) collect (as illustrated by the air flow arrows in Figure 3) the contaminated air (the mixed air within patient zone 10 that includes the air exhaled by the patients) from the patron occupied space (10) and deliver the contaminated air (the mixed air within patient zone 10 that includes the air exhaled by the patients) to one or more cleaning systems (11), and
one or more cleaning/recirculating systems (11) are sufficient to remove smoke and live pathogens (the HEPA filter removes 99.99% of pathogenic bacteria; charcoal filters that remove fumes and odors from the air, and ultraviolet lamps 101; ultraviolet lamps 101 are effective in inactivating living microorganisms and is used as a safeguard,  see Col. 5, lines 3-41), and
the clean air (fully conditioned and purified gas flowing from 11 out of 51, as illustrated in Figure 2) from the one or more cleaning/recirculating systems (11) is delivered to (via 51, as illustrated in the air flow arrows in Figure 2) the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3).

Regarding Claim 7, Truhan ‘162 shows (Figures 1, 2, and 3):
The exhaust ports (perforations within 17, as illustrated in Figures 1 and 3), one or more filters (the air is passed through and cleaned by HEPA filter 100, pre-filters that remove large particles, charcoal filters that remove fumes and odors from the air, see Col. 5, lines 3-41), one or more sterilization systems (ultraviolet lamps 101, see Col. 5, lines 3-41), one or more fans (69), and a duct (51) rising up to deliver the clean air (fully conditioned and purified gas flowing from 11 out of 51, as illustrated in Figure 2) to the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) are combined into (as illustrated in Figure 2) a floor standing unit (11). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Truhan (U.S. Patent No. 3,511,162), hereinafter Truhan ‘162, as recited in Claim 1 above, further in view of Chien (U.S. Pre-Grant Publication No. 2015/0056909).
Regarding Claim 4, Truhan ‘162 shows (Figures 1, 2, and 3):
A recirculation system (system illustrated in Figure 1) implementing the method of Claim 1 (please see the 35 U.S.C. 102(a)(1) rejection of Claim 1 as being anticipated by Truhan ‘162 above) comprising:
the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) is created from (as illustrated by the air flow arrows in Figures 1, 2, and 3) fans (69) and ductwork (51) supplying returned air (air from 10 drawn into 11, as illustrated by air flow arrows in Figures 1, 2, and 3) that has been cleaned (in unit 11, the air is passed through and cleaned by HEPA filter 100, pre-filters that remove large particles, charcoal filters that remove fumes and odors from the air, and ultraviolet lamps 101, see Col. 5, lines 3-41), and
a diffuser (24 and 25) that blocks turbulence (“the function of perforated plates 24, 25, 40 and 41 is to establish an even flow of air under static pressure from the upper plenum chamber into the patient zone 10 so that undesirable turbulence may be avoided”, Col. 3, lines 64-67) within the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) from reaching the patron occupied space (10), and
the exhaust ports (perforations within 17, as illustrated in Figures 1 and 3) collect (as illustrated by the air flow arrows in Figure 3) the contaminated air (the mixed air within patient zone 10 that includes the air exhaled by the patients) from the patron occupied space (10) and deliver the contaminated air (the mixed air within patient zone 10 that includes the air exhaled by the patients) to one or more cleaning systems (11).
However, Truhan ‘162 does not show this is can be a one pass system in which the pool is created by fans and ductwork bringing in clean outside air, and the contaminated air is vented to outside. 
In the same field of endeavor of cleanrooms used for infection risk areas (see Paragraph 0010), Chien teaches (Figure 2):
It is known for a system (system illustrated in Figure 2) to comprise a one pass system (one pass system components include 201, 202, 203, and 204) and a recirculation system (recirculation system components include 200, 206) wherein:
a pool (the pool of clean air feeding 107) is created by fans (fan in 201 and 203, as illustrated in Figure 2) and ductwork (ductwork attached to 201, as illustrated in Figure 2) bringing in clean outside air (fresh air cleaned by HVAC 201); and 
contaminated air (106) is vent (via 203 and associated ductwork) to outside (“exhausted outside the building using exhaust fan 203”, Paragraph 0031).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the recirculation system shown by Truhan ‘162 to include a one pass system, as taught by Chien, to enhance occupant health and meet state ventilation requirements by supplying fresh outside air that has been cleaned to the patient isolation room.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Truhan (U.S. Patent No. 3,511,162), hereinafter Truhan ‘162, as recited in Claim 5 above, further in view of Dout et al. (U.S. Patent No. 4,129,122).
Regarding Claim 8, Truhan ‘162 shows (Figures 1, 2, and 3):
The exhaust ports (perforations within 17, as illustrated in Figures 1 and 3), one or more filters (the air is passed through and cleaned by HEPA filter 100, pre-filters that remove large particles, charcoal filters that remove fumes and odors from the air, see Col. 5, lines 3-41), the one or more cleaning systems (11), one or more fans (69), and a duct (50) bringing up (as illustrated by air flow arrows in Figure 2) the contaminated air (the mixed air within patient zone 10 that includes the air exhaled by the patients) from the exhaust ports (perforations within 17, as illustrated in Figures 1 and 3) to the pool (pool of fully conditioned and purified gas created within plenum 16, as illustrated in Figures 1, 2, and 3) are combined into (as illustrated in Figure 2) a floor standing unit (11). 
However, Truhan ‘162 does not show the floor standing unit is a ceiling hung device.  
In the same field of endeavor of a patient isolation room with laminar flow, Dout teaches (Figures 1, and 2):
It is known for an air recirculation system (system illustrated above ceiling 28 in Figure 2 including filter 84 and fan 80 and duct 82) to be a ceiling hung device (as illustrated in Figure 2, the system is hung from 34 via 30).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the floor standing unit shown by Truhan ‘162 to be a ceiling hung device located above the patient isolation room, as taught by Dout, to reduce the required footprint of the patient isolation room, which allows the patient isolation room to be erected in smaller hospital rooms. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
07/18/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762